Election/Restrictions
1.         Examiner has determined patentability over prior art as listed below. Therefore since previously non-elected claims 13-16 includes allowable subject matter same as in elected claims 1-12 and 17-20, restriction issued on 04/23/2021 is hereby withdrawn.

Allowable Subject Matter
2.         Claims 1-2, 4-13 and 15-20 are allowed.
3.	This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 01/31/2022]. Furthermore, Examiner states none of the reference either alone or in any obvious combination teaches and/or suggests “wherein the touch control substrate further comprises: a base substrate; a conductive layer provided above the base substrate, the conductive layer being partially provided in the touch control region and the peripheral region so as to be electrically connected to touch control electrodes provided in the touch control region; a first insulation layer located above the conductive layer, a first via being provided in the first insulation layer to expose the conductive layer provided below the first insulation layer; and a metal pattern layer located above the first insulation layer, the metal pattern layer comprising the signal traces and the shielding wire, wherein the signal traces are electrically connected to the conductive layer provided below the first insulation layer through the first via in the first insulation layer” as to claim 1 and “forming a conductive layer above a base substrate with a black matrix having been formed thereon, the conductive layer is partially provided in the touch control region and the peripheral region so as to be electrically connected to touch control electrodes provided in the touch control region; forming a first insulation layer above the conductive layer; forming a first via in the first insulation layer to expose the conductive layer provided below the first insulation layer; forming a metal layer above the first insulation layer, so that the metal layer fills the first via so as to be electrically connected to the conductive layer below the first insulation layer; and patterning the metal layer to form the signal traces and the shielding wire, wherein the signal traces are electrically connected to the conductive layer provided below the first insulation layer through the first via in the first insulation layer” as to claim 13. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY ONYEKABA/Primary Examiner, Art Unit 2628